Per Curiam.

This is an action to recover upon an express contract of employment for services allegedly performed by the appellant relating to the organization of the respondent corporation. Upon the service of the complaint, the respondent filed an answer which admitted the contract of employment but denied that the services were rendered by the appellant in accordance with the terms of the contract. The answer also contained a counterclaim for damages which allegedly resulted from the negligent failure of the appellant to perform the contract as agreed. Motion was then made by the appel*93lant to strike the entire answer and counterclaim as sham, irrelevant and frivolous and, in the alternative, certain designated portions thereof upon the same grounds. The lower court denied the foregoing motions, except for three paragraphs of the answer which were ordered stricken as being redundant, and this appeal followed.
While the exceptions before this court are ten in number, the assignment of error in each is substantially the same. Each is substantially to the effect that the lower court erred in refusing to strike the pleadings as sham, irrelevant, and frivolous “for the reason that the answer and counterclaim are sham, irrelevant, and frivolous and constitute no defense to the plaintiff’s action.”
The exceptions are entirely too general, vague and indefinite to be considered and do not comply with Rule 4, Section 6, of this court. Fruehauf Trailer Co. v. McElmurray, 236 S. C. 141, 113 S. E. (2d) 756; Morgan-Austin Co. v. Allison, 123 S. C. 360, 116 S. E. 446; Badham v. Brabham, 54 S. C. 400, 32 S. E. 444.
Consequently we do not attempt to pass specifically upon any of the exceptions or the merits, if any, of the appeal. However, even if we waive the failure to comply with the rule, as appellant urges us to do, a cursory examination of the record does not indicate any substantial error on the part of the lower court. With respect to most of the allegations complained of, the refusal of the lower court to strike was in accordance with the principles enunciated in Etiwan Fertilizer Co. v. Johns, 202 S. C. 29, 24 S. E. (2d) 74.
Appeal dismissed.
Taylor, C. J., and Moss, Lewis, Bussey and Brailsford, JJ., concur.